George, J.
The defendant’s answer was stricken on demurrer on the 15th day of December,- 1915, and a judgment for the plaintiff rendered. Timely exceptions pendente lite were taken to the order sustaining the demurrer and striking the answer. A bill of exceptions was tendered to and certified by the presiding judge on the 4th day of April, 1916. No motion for new trial was made, and no exception taken to the rendition of the final judgment. Held: The motion to dismiss the bill of exceptions must be sustained.

Writ of error dismissed.


Wade, - O. J., and Luke, J., concur.